          Case 3:19-cv-05979-BHS-DWC Document 38 Filed 04/23/20 Page 1 of 3



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     BRETT BROOKE SONIA,                              CASE NO. 3:19-CV-5979-BHS-DWC
 8
                              Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   KARIE RAINER, et al.,

11                            Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 31, and

15   Plaintiff’s “answer to defendants response for T.R.O.,” Dkt. 32, which the Court

16   construes as objections to the R&R.

17          Plaintiff’s first amended complaint, filed on December 7, 2012, alleges

18   Defendants violated her constitutional rights by failing to treat her gender dysphoria.

19   Dkt. 12. On March 2, 2020, Plaintiff brought a motion seeking a temporary restraining

20   order (“TRO”) to prevent her transfer to another facility or state. Dkt. 26. Defendants

21   opposed the motion on March 4, 2020. Dkt. 27. On March 5, 2020, Magistrate Judge

22   Christel granted Plaintiff’s motion to file a second amended complaint. Dkt. 30. On


     ORDER - 1
          Case 3:19-cv-05979-BHS-DWC Document 38 Filed 04/23/20 Page 2 of 3



 1   March 10, 2020, the Magistrate Judge issued the R&R denying Plaintiff’s request for a

 2   TRO without prejudice, in light of her impending filing of a second amended complaint.

 3   On the same day, Plaintiff filed a reply, Dkt. 32. Reply briefs are not permitted in TRO

 4   motions, LCR 65(b)(5); the Court instead construes the reply as objections to the R&R.

 5          The district judge must determine de novo any part of the magistrate judge’s

 6   disposition that has been properly objected to. The district judge may accept, reject, or

 7   modify the recommended disposition; receive further evidence; or return the matter to the

 8   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 9          The R&R notes that Plaintiff was granted permission to file a second amended

10   complaint. Dkt. 31 at 2. Because an amended complaint acts as a complete substitute for

11   the original complaint, Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992), the R&R

12   concluded that the basis for Plaintiff’s request for temporary relief was no longer before

13   the Court. Id. The R&R therefore recommended that Plaintiff’s motion be denied

14   without prejudice to refiling it after the second amended complaint was filed.

15          Plaintiff’s reply argues the merits of her motion, but does not address the

16   procedural grounds upon which the R&R is based. Dkt. 32. A request for injunctive or

17   temporary relief must be based upon the claims in the complaint. Pac. Radiation

18   Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015) (“When a

19   plaintiff seeks injunctive relief based on claims not pled in the complaint, the court does

20   not have the authority to issue an injunction.”). Plaintiff’s motion was based upon a

21   prior, fully superseded, version of her complaint. The R&R therefore correctly

22


     ORDER - 2
          Case 3:19-cv-05979-BHS-DWC Document 38 Filed 04/23/20 Page 3 of 3



 1   recommended that the motion be denied, without prejudice to refiling a motion properly

 2   based upon the revised claims in Plaintiff’s newly filed second amended complaint.

 3         The Court having considered the R&R, Plaintiff’s objections, and the remaining

 4   record, does hereby find and order as follows:

 5         (1)    The R&R is ADOPTED;

 6         (2)    Plaintiff’s motion for a temporary restraining order, Dkt. 26, is DENIED

 7                without prejudice.

 8         Dated this 23rd day of April, 2020.

 9

10

11
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
